

103 HR 841 : To amend the Grand Ronde Reservation Act to make technical corrections, and for other purposes.
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 841IN THE SENATE OF THE UNITED STATESJanuary 14, 2014Received; read twice and referred to the Committee on Indian AffairsAN ACTTo amend the Grand Ronde Reservation Act to make technical corrections, and for other purposes.1.Establishment of reservationSection 1 of the Act entitled An Act to establish a reservation for the Confederated Tribes of the Grand Ronde Community of Oregon, and for other purposes, approved September 9, 1988 (Public Law 100–425; 102 Stat. 1594; 102 Stat. 2939; 104 Stat. 207; 106 Stat. 3255; 108 Stat. 708; 108 Stat. 4566; 112 Stat. 1896), is amended—(1)in subsection (a)—(A)by striking Subject to valid and inserting the following:(1)In generalSubject to valid; and(B)by adding after paragraph (1) (as designated by subparagraph (A)) the following:(2)Additional trust acquisitions(A)In generalThe Secretary may accept title to any additional number of acres of real property located within the boundaries of the original 1857 reservation of the Confederated Tribes of the Grand Ronde Community of Oregon established by Executive Order dated June 30, 1857, comprised of land within the political boundaries of Polk and Yamhill Counties, Oregon, if that real property is conveyed or otherwise transferred to the United States by or on behalf of the Tribe.(B)Treatment of trust land(i)All applications to take land into trust within the boundaries of the original 1857 reservation shall be treated by the Secretary as an on-reservation trust acquisition.(ii)Any real property taken into trust under this paragraph shall not be eligible, or used, for any Class II or Class III gaming activity carried out pursuant to the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.), except for real property within 2 miles of the gaming facility in existence on the date of enactment of this Act that is located on State Highway 18 in the Grand Ronde community of Oregon.(C)ReservationAll real property taken into trust within those boundaries at any time after September 9, 1988, shall be part of the reservation of the Tribe.; and(2)in subsection (c)—(A)in the matter preceding the table, by striking in subsection (a) are approximately 10,311.60 and inserting in subsection (a)(1) are approximately 11,349.92; and(B)in the table—(i)by striking the following:678Tax lot 8005.55;and inserting the following:677, 8, 17, 18Former tax lot 800, located within the SE ¼ SE ¼ of Section 7; SW ¼ SW ¼ of Section 8; NW ¼ NW ¼ of Section 17; and NE ¼ NE ¼ of Section 185.55;(ii)in the acres column of the last item added by section 2(a)(1) of Public Law 103–445 (108 Stat. 4566), by striking 240 and inserting 241.06; and(iii)by striking all text after6718 E ½ NE ¼43.42;and inserting the following:681 W ½ SE ¼ SE ¼20.6681N ½ SW ¼ SE ¼ 19.99681SE ¼ NE ¼ 9.99681NE ¼ SW ¼10.46681NE ¼ SW ¼, NW ¼ SW ¼ 12.99676SW ¼ NW ¼ 37.39675SE ¼ SW ¼ 24.87675, 8SW ¼ SE ¼ of Section 5; and NE ¼ NE ¼, NW ¼ NE ¼, NE ¼ NW ¼ of Section 8 109.9681 NW ¼ SE ¼ 31.32681 NE ¼ SW ¼ 8.89681SW ¼ NE ¼, NW ¼ NE ¼78.4678, 17SW ¼ SW ¼ of Section 8; and NE ¼ NW ¼, NW ¼ NW ¼ of Section 1714.336717NW¼ NW ¼6.686812SW ¼ NE¼8.19681SE ¼ SW ¼2.0681SW ¼ SW ¼5.056812SE ¼, SW ¼54.646717, 18SW ¼, NW ¼ of Section 17; and SE ¼, NE ¼ of Section 18136.83681SW ¼ SE ¼20.08675NE ¼ SE ¼, SE ¼ SE ¼, E ½ SE ¼ SW ¼97.384731SE ¼159.606717NW ¼ NW ¼3.146812NW ¼ SE ¼1.10678SW ¼ SW ¼0.926812NE ¼ NW ¼1.99677NW ¼ NW ¼ of Section 7; and 6812S ½ NE ¼, E ½ NE ¼ NE ¼ of Section 1286.486812NE ¼ NW ¼1.56676W ½ SW ¼ SW ¼ of Section 6; and681E ½ SE ¼ SE ¼ of Section 135.82675E ½ NW ¼ SE ¼19.886812NW ¼ NE ¼0.29681SE ¼ SW ¼2.5678NE ¼ NW ¼7.16681SE ¼ SW ¼5.5681SE ¼ NW ¼1.34    Total11,349.92.Passed the House of Representatives January 13, 2014.Karen L. Haas,Clerk.